Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orfield et al (US20150168276A1 published 06/18/2015; hereinafter Orfield).
Regarding claim 7, Orfield teaches a specimen preparation device(a system 100 – Fig. 1) configured to prepare an observation specimen (a system 100 for coupling a section 101 to a substrate 102 – paragraph 38) including an observation object placed on a light transmitting plate (mount the section onto the microscope slide – paragraph 40), comprising: 
a first conveyance unit (fluid channel 110 – Fig. 1) including a placement portion (the pool of fluid in the fluid channel carries a section 101 – Fig. 1), the placement portion configured to form a liquid pool (the pool of fluid in the fluid channel 110 – Fig. 1) thereon for placing the observation object (a 
a second conveyance unit (a substrate actuation module 190 that transmits the substrate – paragraph 73 and Fig. 1) for conveying the plate (substrate 102 – Fig. 13A-C) such that the plate passes a position where the observation object is transferred (substrate actuation module 190 transfers the substrate 102 carrying the section 101 – Fig. 13A-C and paragraph 76); and 
a liquid supply unit (reservoir 150 contains fluid – paragraph 64) for supplying a liquid to the placement portion of the first conveyance unit (a pump 167 coupled between the reservoir 150 and the manifold).
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US201500038096A1 published 01/08/2015)
Regarding claim 17, Ito teaches a conveyance unit (transport belt 23 – Fig. 1), used for an observation specimen preparation device (thin-section sample fabrication apparatus – paragraph 17), the conveyance unit comprising: 
conveyance belt (transport belt 23 – Fig. 1), wherein the conveyance belt includes: 
Attorney Docket No. a hydrophilic portion having a hydrophilicity as a placement portion (the transport belt 23 may use a member or the like in which hydrophilic processing is performed on a PET film – paragraph 45) for forming a liquid pool (a liquid phase 29 – Fig. 6) for placement of an observation object (a thin section 2a is contacting the liquid phase 29 – Fig. 1); and a hydrophobic portion (the biological sample is embedded by a hydrophobic embedding agent such as paraffin – paragraph 39) having a hydrophobicity around the hydrophilic portion (hydrophobic thin section 2 is placed next to the liquid phase 29 – Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Orfield in view of Ito (US2015008096A1 published 01/08/2015).
Regarding claim 8, Orfield teaches the specimen preparation device according to claim 7.
However, Orfield does not teach wherein the first conveyance unit includes a conveyance belt provided with the placement portion.

the placement portion is a hydrophilic portion having a hydrophilicity (the transport belt 23 may use a member or the like in which hydrophilic processing is performed on a PET film – paragraph 45), and a hydrophobic portion having a hydrophobicity (the biological sample is embedded by a hydrophobic embedding agent such as paraffin – paragraph 39) is provided around the placement portion (hydrophobic thin section 2 is placed next to the hydrophilic section of the belt – Fig. 1). It would be advantageous to use a transport belt with hydrophobic and hydrophilic sections to prevent damage to thin sample sections during transport.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Orfield, with the transport belt, taught by Ito, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Orfield and Ito teach transporting thin sample sections.
Regarding claim 11, Orfield, modified by Ito, teaches the specimen preparation device according to claim 8, wherein the first conveyance unit comprises a tilt mechanism (an actuator coupled to the chute 135 – Fig. 6A)  configured to bend a conveyance terminal end side of the conveyance belt (Orfield, modified by Ito, teaches an actuator coupled to the chute 135 and is capable of bending the transport belt 23) with respect to a conveyance start end side on an opposite side to freely move the conveyance 
Regarding claim 15, Orfield teaches the first conveyance unit of the specimen preparation device according to claim 7, 
However, Orfield does not teach a conveyance belt comprising: the placement portion on which the observation object is placed;
Ito teaches a conveyance belt (transport belt 23 – Fig. 1) comprising: the placement portion on which the observation object is placed (a transport surface 23a on which the thin section 2 is held – paragraph 45 and Fig. 2C), and a hydrophobic portion having a hydrophobicity (the biological sample is embedded by a hydrophobic embedding agent such as paraffin – paragraph 39) having a hydrophobicity is provided around the placement portion (hydrophobic thin section 2 is placed next to the transport surface 23a  – Fig. 1), which is provided around the placement portion. It would be advantageous to use a transport belt with hydrophobic and hydrophilic sections to prevent damage to thin sample sections during transport.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Orfield, with the transport belt, taught by Ito, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Orfield and Ito teach transporting thin sample sections.
Regarding claim 16.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orfield, modified by Ito, in view of Johnston et al (US20020146540A1 published 10/10/2002; hereinafter Johnston) and Ehrnsperger et al (US Patent No. 6579457 B1 published 06/17/2003; hereinafter Ehrnsperger).
Regarding claim 9, Orfield, modified by Ito, teaches the specimen preparation device according to claim 8.
However, Orfield, modified by Ito, does not teach wherein the hydrophilic portion is a super-hydrophilic portion for which a contact angle of the liquid is not more than 10°.
Ehrnsperger teaches a liquid transport member with a hydrophilic portion that is a super-hydrophilic portion for which a contact angle of the liquid is not more than 10° (a contact angle preferably less than 10 degrees – column 4 lines 60-61) and a hydrophobic portion (a hydrophobic microporous layer – column 18 line 55). It would be advantageous to use super-hydrophilic portion with a contact angle less 10° to improve wetting and adhesion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hydrophilic region, as taught by Orfield as modified by Ito, with the super-hydrophilic portion a contact angle less 10°, taught by Ehrnsperger, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Orfield, modified by Ito, and Ehrnsperger teach hydrophilic surfaces.
Johnston teaches a film or tape that controls fluid flow comprising a hydrophobic portion that is a water repellent portion for which the contact angle of the liquid is not less than 90° (Fig. 1b). It would be advantageous to use a water repellent portion with contact angle greater than 90° for greater water repellent properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hydrophobic region, as taught by Orfield as modified by Ito as modified by Ehrnsperger, with the hydrophobic portion a contact angle less 10°, taught by Johnston, to gain the above advantage. One .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Orfield in view of Okamura et al (US20160290991A1 published 10/06/2016; hereinafter Okamura).
Regarding claim 10, Orfield teaches the specimen preparation device according to claim 7, wherein
the liquid supply unit (a reservoir 150 – Fig. 1) can further supply a liquid to the second conveyance unit (substrate actuation module 190 contact the liquid in the fluid channel 110  with a substrate 102 – Fig. 13A), and
the liquid supply unit includes:
a liquid supply nozzle configured to supply the liquid (manifold 160 used to deliver fluid from the reservoir 150 into the fluid channel inlet 150 – paragraph 83 and Fig. 1); and
However, Orfield does not teach a slider mechanism configured to reciprocally move the liquid supply nozzle between the first conveyance unit and the second conveyance unit.
Okamura teaches a slider mechanism (a first drive part 112 for moving the first nozzle 111 – paragraph 36) configured to reciprocally move the liquid supply nozzle between the first conveyance unit and the second conveyance unit (first drive part 112 is capable of moving the nozzle between different sections of the device – Fig. 1). It would be advantageous to move a nozzle or manifold to the substrate actuation module and wet the substrate to gain better adhesion with the sample section.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reservoir and manifold, as taught by Orfield, with the first drive part, taught by Okamura, to gain the above advantage. One of ordinary skill would have expected that this modification could have .
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Orfield in view of Ito (US2015008096A1 published 01/08/2015) and Loo et al (US20160069916A1 published 03/10/2016; hereinafter Loo).
Regarding claim 12, Orfield teaches the specimen preparation device according to claim 7, further comprising a cleaning unit (the reservoir 150 and pump 167 are capable of cleaning the fluid 110 with the flow of fluid – Fig. 1 and paragraph 68), and the cleaning unit includes: a container configured to store a cleaning liquid (reservoir 150 is capable of holding a cleaning fluid – paragraph 63) that cleans the conveyance belt
However, Orfield does not teach wherein the first conveyance unit includes a conveyance belt provided with the placement portion.
Ito teaches wherein the first conveyance unit includes a conveyance belt (transport belt 23 – Fig. 1) provided with the placement portion (a transport surface 23a on which the thin section 2 is held – paragraph 45), the first conveyance unit includes:
a first pulley (a belt driving roller 24d – Fig. 1) provided in a side of a conveyance start end of the conveyance belt;
a second pulley (direction conversion roller 24c – Fig. 1) provided in a side of a conveyance terminal end of the conveyance belt; and
a third pulley (rear folding roller 24b – Fig. 3A-B) provided in the container and below the first pulley, and
the conveyance belt includes:
a first traveling portion, provided between the second pulley (direction conversion roller 24c – Fig. 1) and the third pulley (rear folding roller 24b – Fig. 3A-B), and configured to travel downward 
a second traveling portion, provided between the first pulley (a belt driving roller 24d – Fig. 1) and the third pulley (rear folding roller 24b – Fig. 3A-B), which is folded from the first traveling portion and configured to travel upward (rotational direction arrow on roller 24b indicate transport belt 23 more upward from roller 24b to 24d – Fig. 2A-D). It would be advantageous to use a transport belt and rollers to transport samples vertically and decrease space.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Orfield, with transport belt and rollers, taught by Ito, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Orfield and Ito both teach specimen conveyors.
However, Orfield, modified by Ito, does not teach the cleaning unit includes: an ultrasonic generation unit configured to apply an ultrasonic vibration to the container.
Loo teaches the cleaning unit includes: an ultrasonic generation unit (a sonicator 204 – Fig. 8) configured to apply an ultrasonic vibration to the container (sonicator 204 with a sonicator horn 208, which can be made to contact a wall of a vessel 212 – paragraph 194). It would be advantageous to a sonicator to clean the vessel to prevent contamination.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Orfield as modified by Ito, with the sonicator, taught by Loo to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Orfield, Ito, and Loo all teach sample processing devices.
Regarding claim 13, Orfield, modified by Loo as modified by Ito, teaches the specimen preparation device according to claim 12, wherein the cleaning unit (reservoir 150 and manifold 160 – Orfield Fig. 1) further includes a supply unit (pump 167 – Orfield Fig. 1) configured to supply the liquid to a conveyance surface of the conveyance belt cleaned by the cleaning liquid (the pump 167 is capable of moving fluids from reservoir 150 to a conveyance belt via manifold 160 – Orfield Fig. 1).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Orfield in view of Johnston and Arnold et al (US20060108287A1 published 05/25/2006; hereinafter Arnold).
Regarding claim 14, Orfield teaches a specimen preparation method of preparing an observation specimen by placing an observation object on a light transmitting plate (coupling a section 101 to a substrate 102 - Fig. 13A-D), comprising: 
a retaining step of retaining a liquid in a placement portion by supplying the liquid to the placement portion so as to form a liquid pool (a fluid channel 110 retains a bath of fluid – paragraph 63), 
a placement step of placing the observation object on the liquid pool on the placement portion (the fluid channel 110 hold sections and is interpreted as the placement portion) (separation of a section 101 from an adjoining section produced by the sample sectioning module 103 and processed by a sample sectioning module positioned proximal the fluid channel inlet S220 into the fluid channel 110 – paragraph 65 and Fig. 27); 
a conveyance step of conveying the observation object with the liquid pool on the placement portion (transmitting the section toward the section-mounting region 130 of the fluid channel 110 – paragraph 65 and S230 Fig. 27); and 
a transfer step of transferring the observation object from the liquid pool on the placement portion onto the plate  (transmitting the substrate into the section-mounting region to receive the section - S240 Fig. 27 and paragraph 106), 

However, Orfield does not teach the placement portion comprising a hydrophobic portion therearound, the hydrophobic portion having a hydrophobicity and the observation object being placed thereon; 
Johnston teaches a film or tape that controls fluid flow comprising a placement portion (Fig. 1b) that is a hydrophobic portion therearound (hydrophobic contact angle with water is typically greater than 90 degree such as shown in FIG. 1b – paragraph 62), the hydrophobic portion having a hydrophobicity and the observation object being placed thereon (water is placed on the hydrophobic surface – Fig. 1b). It would be advantageous to use a hydrophobic surface in the fluid channel to facilitate transferring sections from the fluid channel to the substrate actuation module. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fluid channel, as taught by Orfield, with the hydrophobic surface, taught by Johnston, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Orfield and Johnston teach transferring fluids and samples.     
However, Orfield, modified by Johnston, does not teach the placement portion comprising a hydrophobic portion therearound but not on the placement portion. 
Arnold teaches the placement portion comprising a hydrophobic portion therearound but not on the placement portion (hydrophilic zone – paragraph 134) (a hydrophobic boundary zone having a predetermined geometric shape that surrounds at least one hydrophilic zone on the surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Orfield as modified by Arnold, with a hydrophobic boundary zone surrounding a hydrophilic zone, taught by Arnold, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Orfield, Johnston, and Arnold all teach fluids held on hydrophilic surfaces.
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that “in Orfield, the fluid in the fluid channel moves the observation object. The fluid channel 110 as well as the fluid cannot correspond to the separately claimed placement portion”. 
The examiner disagrees with this conclusion because claim 7 recites “a placement portion, the placement portion configured to form a liquid pool thereon for placing the observation object”. The examiner interprets the placement portion capable of forming a liquid pool and capable of holding the observation object. Orfield teaches the fluid in the fluid channel 110 forms a pool and carries a section for processing and therefore reads upon the claimed “placement portion”.
Applicant argues that “independent claim 17 has a hydrophilic placement portion for placement of the observation object. In contrast, Ito discloses that the observation object is embedded by a hydrophobic embedding agent such as paraffin. Thus, Applicant's amended independent claim 17 is distinguishable over Ito.”
The examiner disagrees with this conclusion because claim 17 recites “a hydrophilic portion having a hydrophilicity as a placement portion” and does not limit how the observation object is placed upon the placement portion. Furthermore, the examiner interprets the sample embedded in paraffin, 
Applicant’s addition arguments with respect to the 103 rejections of the claim 14 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1796           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797